FIRST COURT OF APPEALS
        301 Fannin Street
        Houston, Texas 77002-2066
                                                              October 31, 2012

       RE:   Case No. 01-11-00439-CV

Style: In the Matter of C.L.S.


     Today the First Court of Appeals issued a dissenting opinion(s) in the
above-referenced cause.
A copy of the dissenting opinion(s) can be obtained through Case Search on
our Court’s webpage at:

http://www.1stcoa.courts.state.tx.us/.

T. C. Case # 56309                    M. Karinne McCullough, Clerk of the Court
                            JIMMY PHILLIPS JR.
                            P.O. DRAWER 29
                            ANGLETON, TX 77516-0029




        FIRST COURT OF APPEALS
        301 Fannin Street
        Houston, Texas 77002-2066
                                                              October 31, 2012

       RE:   Case No. 01-11-00439-CV

Style: In the Matter of C.L.S.


     Today the First Court of Appeals issued a dissenting opinion(s) in the
above-referenced cause.
A copy of the dissenting opinion(s) can be obtained through Case Search on
our Court’s webpage at:

http://www.1stcoa.courts.state.tx.us/.

T. C. Case # 56309                    M. Karinne McCullough, Clerk of the Court
                           MARY PETER CUDD
                           229 E. CEDAR
                           ANGLETON, TX 77515